UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 13, 2015 Natural Health Trends Corp. (Exact Name of Registrant as Specified in Its Charter) Delaware 0-26272 59-2705336 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4514 Cole Avenue, Suite 1400, Dallas, Texas 75205 (Address of Principal Executive Offices, including Zip Code) (972) 241-4080 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition . On April 13, 2015, Natural Health Trends Corp. issued a press release announcing its estimated revenues for the quarter ended March 31, 2015. The press release is attached hereto as exhibit 99.1. Item 9.01 Financial Statements and Exhibits . (d) Exhibits. 99.1 Press Release of Natural Health Trends Corp. dated April 13, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 13, 2015 NATURAL HEALTH TRENDS CORP. By: /s/ Timothy S. Davidson Timothy S. Davidson Senior Vice President and Chief Financial Officer
